DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-19 in the reply filed on 07/27/2022 is acknowledged. Claim 20 is withdrawn and claims 1-19 are examined herein. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2019 has been considered by the examiner.  
Claim Objections
Claim 9 is objected to because of the following informalities: Claim 9, line 3: please amend to recite “covers” rather than “coves”.  Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a measurement-object gas introduction section that introduces the measurement-object gas, and allows the measurement-object gas to flow to the measurement-object gas-side electrode”, “a reference gas introduction section that introduces a reference gas serving as a reference for detection of a specific gas concentration in the measurement-object gas, and allows the reference gas to flow to the reference electrode”, “a detection device that detects the specific gas concentration in the measurement-object gas based on an electromotive force generated between the reference electrode and the measurement electrode”, and “a reference gas adjustment device that carries an oxygen pumping current between the reference electrode and the measurement-object gas-side electrode, and pumps oxygen from surroundings of the measurement-object gas-side electrode, and pumps oxygen from surroundings of the measurement-object gas-side electrode into surroundings of the reference electrode” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “a measurement-object gas-side electrode disposed in a portion of the element body, the portion being exposed to the measurement-object gas”. A review of the instant specification in Para. 0084 suggests that the outer side pump electrode 23 corresponds to the measurement-object gas-side electrode, which is not disposed “in” a portion of the element body. Para. 0048 does state that “the inner side pump electrode 22 may also serve as the measurement-object gas-side electrode of the reference gas adjustment pump cell”. It is unclear, however, if the inner side pump electrode 22 only serves as the measurement-object gas-side electrode for the reference gas adjustment pump cell while the outer side pump electrode 23 serves as the measurement-object gas-side electrode for other purposes. This is especially confusing because the claimed area C in claims 6, 12, and 17 where C is the area of the measurement-object gas-side electrode is discussed in the instant specification Para. 0078 as being the area of the outer side pump electrode 23. This suggests that the “measurement-object gas-side electrode” of claim 1 may be the inner pump electrode 22 while the area C in claims 6, 12, and 17 correspond to the area of the outer pump electrode 23. This makes the interpretation of the limiting current limitations of claim 1 equally indefinite as it is not clear which electrode is considered the measurement-object gas-side electrode. Claims 2-19 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 1. For purposes of compact prosecution, the inner pump electrode and/or the outer pump electrode is interpreted as the measurement-object gas-side electrode. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim 1-5, 10-11, and 15-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sekiya et al. (US 2015/0276659 A1).
Regarding claim 1, Sekiya discloses a gas sensor ([title]) comprising:
an element body having an oxygen ion conductive solid electrolyte layer and internally provided with a measurement-object gas flow section that introduces a measurement-object gas and allows the gas to flow (sensor element 101 is formed by six layers 1-6 made of oxygen ion-conductive solid electrolyte wherein a region from the gas inlet port 10 to the third internal cavity 61 forms a measurement-object gas flowing portion [Paras. 0031, 0034; Fig. 2]);
a measurement electrode disposed on an inner surface of the measurement-object gas flow section (measurement electrode 44 is positioned on an inner surface of the third internal cavity 61 that forms the measurement-object gas flowing portion [Para. 0055-0058; Fig. 2]);
a measurement-object gas-side electrode disposed in a portion of the element body, the portion being exposed to the measurement-object gas (inner pump electrode 22 and outer pump electrode 23 are disposed in a portion of the element body and are exposed to the measurement-object gas [Para. 0041; Fig. 2]);
a reference electrode disposed inside of the element body (reference electrode 42 is disposed between solid electrolyte layers 3 and 4 [Para. 0037; Fig. 2]);
a measurement-object gas introduction section that introduces the measurement-object gas, and allows the measurement-object gas to flow to the measurement-object gas-side electrode (inlet 10, first diffusion controlling portion 11, buffer space 12, and/or second diffusion controlling portion 13 read upon the limitations of the measurement-object gas introduction section as these element allow the measurement-object gas to flow to the inner pump electrode 22; the protective cover 130 also reads upon the gas introduction section [Paras. 0026; 0032-0034; Figs. 1-2]);
a reference gas introduction section that introduces a reference gas serving as a reference for detection of a specific gas concentration in the measurement-object gas, and allows the reference gas to flow to the reference electrode (atmosphere introducing layer 48 and/or reference gas introducing space 43 read upon the limitations of the “reference gas introduction section” as these elements allow atmospheric reference gas to flow to the reference electrode 42 for the measurement of a specific gas such as NOx in the measurement-object gas [Paras. 0035-0037; Fig. 2]);
a detection device that detects the specific gas concentration in the measurement-object gas based on an electromotive force generated between the reference electrode and the measurement electrode (measurement pump cell 41 is a detection device that measures the NOx concentration in the measurement-object gas based on the electromotive force generated between the reference electrode 42 and the measurement electrode 44 [Paras. 0054-0058; Fig. 2]);
a reference gas adjustment device that carries an oxygen pumping current between the reference electrode and the measurement-object gas-side electrode, and pumps oxygen from surroundings of the measurement-object gas-side electrode into surroundings of the reference electrode (electrochemical reference gas regulation pump cell 90 performs pumping by means of a control current to pump oxygen from ambient space outside of the pump electrodes 22/23 into the ambient space of the reference electrode 42 at the atmosphere introducing layer 48 [Paras. 0060-0061; Fig. 2]).
The limitations “wherein let A[μA] be a limiting current when oxygen is pumped from the surroundings of the measurement-object gas-side electrode to the surroundings of the reference electrode with the measurement-object gas introduction section exposed to an atmosphere having an oxygen concentration of 1000 ppm, and B[μA] be a limiting current when oxygen is pumped from the surroundings of the reference electrode to the surroundings of the measurement-object gas-side electrode with the reference gas introduction section exposed to an air atmosphere, then a ratio A/B is greater than or equal to 0.005" are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the structure of Sekiya is substantially identical to the structure of claim 1 and thus absent any clear and convincing evidence and/or arguments to the contrary the device of Sekiya is capable of and specifically configured to perform the functional limitations as claimed. 
Regarding claims 2-5, 10-11, and 15-16, the limitations wherein the ratio A/B is greater than or equal to 0.4”, of instant claim 2, “wherein the ratio A/B is less than or equal to 125”, of instant claim 3, “wherein the limiting current A is 1 μA to 10000 μA”, of instant claims 4,10, and 15, and “wherein the limiting current B is 8 μA to 200 μA”, of instant claims 5,11, and 16, are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the structure of Sekiya is substantially identical to the structure of claim 1 and thus absent any clear and convincing evidence and/or arguments to the contrary the device of Sekiya is capable of and specifically configured to perform the functional limitations as claimed.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8, 12-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya, as applied to claims 1-3 above, and further in view of Okamoto et al. (US 2016/0223487 A1). Note: the rejection below is provided for when the measurement-object gas-side electrode is interpreted as the inner pump electrode 22; see the 35 U.S.C. § 112(b) rejection above for more details. 
Regarding claims 6-8, 12-14, and 17-19, Sekiya discloses the limitations of claims 1-3 as outlined previously. Sekiya further discloses wherein D is an area of the reference electrode, and the area D is greater than or equal to 0.5 mm2, of instant claims 6, 12, and 17, and wherein the area D is less than or equal to 4.0 mm2, of instant claims 8, 14, and 19 (the area of the reference electrode 42 is preferably not greater than 5 mm2, for example between 0.04 to 4 mm2, with a specific example of the area being 0.6 mm2, 2 mm2, or 4 mm2 [Paras. 0061, 0088, Table 1]). 
Sekiya is silent on the area of the inner pump electrode 22 and thus fails to expressly teach wherein an area C of the measurement-object gas-side electrode is greater than or equal to 1.0 mm2, and a ratio of C/D is greater than or equal to 1 and less than or equal to 20, of instant claims 6, 12, and 17, and wherein the area C is less than or equal to 15 mm2, of instant claims 7, 13, 18.
Okamoto discloses a gas sensor for measuring a target gas in a measurement gas [abstract] wherein the area of the internal pump electrode is typically formed with an area of 0.1 mm2 to 20 mm2 [Para. 0037]. Okamoto further discloses a specific embodiment wherein the inside pump electrode has an area of 16 mm2 [Para. 0094]. 
Given the teachings of Okamoto regarding an inner pump electrode area of 0.1 mm2 to 20 mm2, with a specific example of 16 mm2, it would have been obvious to have selected and utilized an area within the disclosed range, including those amounts that overlap within the claimed range, as such area is known in the art as appropriate dimensions for pump electrode within an internal chamber of a gas sensor element. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05 (I)]. Examiner notes that an inside pump electrode area of 16 mm2 would further yield a ratio C/D of 4 and 8 when the reference electrode area is 4 mm2 or 2 mm2, respectively, which reads upon the range of C/D that is greater than or equal to 1 and less than or equal to 20.

Claims 6-8, 12-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya, as applied to claims 1-3 above, and further in view of Strassner et al. (US 2006/0137979 A1). Note: the rejection below is provided for when the measurement-object gas-side electrode is interpreted as the outer pump electrode 23; see the 35 U.S.C. § 112(b) rejection above for more details. 
Regarding claims 6-8, 12-14, and 17-19, Sekiya discloses the limitations of claims 1-3 as outlined previously. Sekiya further discloses wherein D is an area of the reference electrode, and the area D is greater than or equal to 0.5 mm2, of instant claims 6, 12, and 17, and wherein the area D is less than or equal to 4.0 mm2, of instant claims 8, 14, and 19 (the area of the reference electrode 42 is preferably not greater than 5 mm2, for example between 0.04 to 4 mm2, with a specific example of the area being 0.6 mm2, 2 mm2, or 4 mm2 [Paras. 0061, 0088, Table 1]). 
Sekiya is silent on the area of the outer pump electrode 23 and thus fails to expressly teach wherein an area C of the measurement-object gas-side electrode is greater than or equal to 1.0 mm2, and a ratio of C/D is greater than or equal to 1 and less than or equal to 20, of instant claims 6, 12, and 17, and wherein the area C is less than or equal to 15 mm2, of instant claims 7, 13, 18.
Strassner discloses a gas sensor for measuring a target gas in a measurement gas [abstract] wherein the area of the outer pump electrode that is exposed to the gas mixtures has a surface area of 6 mm2 to 10 mm2 [Paras. 0011, 0039; Claim 8]. 
Given the teachings of Strassner regarding an outer pump electrode area of 6 mm2 to 10 mm2, it would have been obvious to have selected and utilized an area within the disclosed range, including those amounts that overlap within the claimed range, as such area is known in the art as appropriate dimensions for an outer pump electrode of a gas sensor element. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05 (I)]. Examiner notes that an outside pump electrode area of 6 mm2 would further yield a ratio C/D of 10, 3 and 1.5 when the reference electrode area is 0.6 mm2, 2 mm2 or 4 mm2, respectively, and an outside pump electrode area of 10 mm2 would further yield a ratio C/D of 16.7, 5 and 2.5 when the reference electrode area is 0.6 mm2, 2 mm2 or 4 mm2, respectively, which all read upon the range of C/D that is greater than or equal to 1 and less than or equal to 20.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sekiya, as applied to claim 1 above, and further in view of Wiedenmann et al. (DE 10043089 A1, Machine Translation) and Watanabe et al. (JP 2011214853 A, Machine Translation). 
Regarding claim 9, Sekiya discloses the limitations of claim 1 as outlined previously. Sekiya further discloses wherein the reference gas introduction section has a porous reference gas introduction layer (the reference gas introducing space 43 includes an atmosphere introducing layer 48 that is formed of a porous ceramic material and is exposed to the reference gas introducing space 43 that applies a diffusion resistance to reference gas introduced to the reference electrode [Para. 0036; Fig. 2]. 
Sekiya is silent on the porosity of the porous atmosphere introducing layer and thus fails to expressly teach wherein “a porosity of the reference gas introduction layer is greater than or equal to 15% and less than or equal to 50%”.
Wiedenmann discloses a gas sensor for determining components of a gas mixture [Claim 1] wherein the reference gas channel 10 includes a porous diffusion resistance barrier that prevents or reduces the concentration of oxidizable gas components at the reference electrode [Para. 0020]. Wiedenmann further teaches wherein the porosity of the diffusion resistance barrier that fills the reference gas introduction section is between 10%-60% [Para. 0020; Claim 10]. 
Given the teachings of Wiedenmann regarding a reference gas introduction layer porosity of 10%-60% [Para. 0020; Claim 10], it would have been obvious to have modified Sekiya to have selected and utilized a porosity within the disclosed range, including those amounts that overlap within the claimed range, as such porosity is known in the art as appropriate porosity for applying a diffusion resistance to gas flowing to the reference electrode and provides the utility of preventing or reducing the concentration of oxidizable gas components that flow to the reference electrode [Para. 0020]. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05 (I)]. 
Sekiya and Wiedenmann are further silent on a porous protective layer and thus fail to expressly teach “wherein the measurement-object gas introduction section has a porous protective layer that covers part of the element body”, and “a porosity of the porous protective layer is greater than or equal to 20% and less than or equal to 60%”. 
Watanabe discloses a gas sensor element [Pg. 1, abstract] wherein the gas sensor element 100 is provided with an outer peripheral protective layer 24/90-92 that covers the front end of the sensor element including the outer pump electrode 23 and gas inlet 10 [Paras. 0020-0022, 0036, 0044; Figs. 2-3]. Watanabe teaches that the presence of an outer peripheral protective layer prevents the sensor element from cracking when the sensor element is exposed to water droplets [abstract]. Watanabe further teaches wherein the porosity of the outer peripheral protective layer is preferably 15-65% wherein less than 15% does not allow for outside air communication with the sensor element and thus the sensor does not function and greater than 65% is too porous and thus does not sufficiently suppress the generation of cracks [Para. 0053]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor element of Sekiya to include an outer porous protective layer with a porosity between 15-65% because Watanabe teaches that such protective layer will prevent the generation of cracks when the sensor element is exposed to water droplets [abstract]. The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05 (I)]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Onkawa et al. (US 20120211362 A1) and Watanabe et al. (US 20170284958 A1) disclose sensor elements with porous protective layers that overlap with the claimed range. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795